DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the Appeal Brief filed on 13 December 2021, PROSECUTION IS HEREBY REOPENED. A new grounds of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/BRIAN-YONG S KWON/           Supervisory Patent Examiner, Art Unit 1613                                                                                                                                                                                             
Priority
The instant claims are the national stage entry of PCT/KR2016/011615 filed 17 October 2016. Acknowledgement is made of the Applicant’s claim of foreign priority to 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Examiner’s Note
Applicant's Appeal Brief filed 13 December 2021 is acknowledged and has been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. No new matter or claims have been added.
In view of the Appeal Brief filed on 13 December 2021, prosecution has been reopened and the following new grounds of rejection are applied.

Election/Restrictions
The Applicant has previously elected vitamin (dry wound healing agent), polyurethane (hydrophilic polymer), and release paper (first release member). It is noted that the Applicant has not made a species election for hydrophobic polymer or second release member.

Status of the Claims
Claims 1-14 are pending.
Claims 5-7 are withdrawn as being towards a non-elected species.
Claims 1-4 and 8-14 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites, “…wherein contents of the hydrophilic polymer in the at least two layers of wound covering membranes gradually increases towards the wound so as to achieve rapid swelling by the exudate” (emphasis added). The term “contents” is indefinite because it is unclear if the term is referring to just the amount of hydrophilic polymer or everything comprised in the wound covering membrane (including hydrophilic polymer, hydrophobic polymer, and dry wound-healing agent).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 8-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pepper et al. (US 2011/0111012) in view of Smith et al. (US 2006/0153904).
The Applicant claims, in claim 1, a dry pad comprising a wound covering membrane and a first release member (a support which is separated from the wound covering membrane). The membrane is electrospun and is made of a solution of a hydrophilic polymer that is swollen by wound exudate, a hydrophobic polymer, and a dry wound-healing agent that is released through swelling of the hydrophilic polymer. Claim 1 further requires the wound-covering membrane to be disposed on the first release member. In addition, the membrane has at least two layers of wound-covering membranes of which contents of the hydrophilic polymer gradually increases towards the wound. The limitation reading “configured to be swollen by an exudate secreted from a wound of a user” is towards a property of the polymers that is inherently present in the composition as claimed when used as a wound covering device. It is noted that “products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (see MPEP 2112.01 (II)). Claim 3 requires the first release member to be on the lower membrane surface and a second release member on the upper surface. In claim 4, the wound-healing agent is narrowed. In claim 8, the hydrophilic polymer is selected from the group consisting of polyurethane and hydrogel. Claim 9 narrows the first release member. Claim 10 requires the fiber to have a diameter of 0.2-1.5 m. In claim 11, the ratio of hydrophilic to hydrophobic is from 3:7-9:1. In claim 12, the dry wound healing-agent is used in from 0.1-15 wt%. Claim 14 requires the dry wound-healing agent to be linked to or contained in a hydrophilic polymer chain in the fiber and further recites properties that are inherent in the hydrophilic polymer (see MPEP 2112.01 (II)). 
Pepper teaches wound dressing assemblies prepared from an electrospinning process wherein the assemblies comprise single or various, individual layers of material [0001]. The individual layers may each comprise different materials with the individual layers being joined or adhered together to form a dressing assembly [0005]. The assembly can be formed and designed to address particular needs such as hemostasis, fluid handling, drug delivery, and other [0005]. The final layer of the assembly is a backing material which the user can grab and manipulate the dressing assembly [0152] which can then be removed once the dressing is applied to the wound [0155]. Needless electrospinning is used to form the fibers of the layers which is useful for encapsulating polymer solutions in the dry fibers [0158] and can have diameters in the range of from 100-500 nm [0160]. These fibers permit for the delivery of therapeutic materials to the wound site [0158]. The wound assemblies may be made from a variety of materials 
Pepper does not teach wherein the hydrophilic polymer content of each layer gradually increases towards the wound.
Smith teaches a non-woven fiber assembly for use in medical dressings and wound healing [0014]. An advantage of using electrospun fibers in wound dressings is that very thin fibers can be produced and then formed into non-woven mats of any desired shape or thickness [0005]. Smith teaches using a combination of layers including both wettable polymer layers and non-wetting polymer layers [0008]. For example, one or more fibers made of electrospun elastomeric polymer may form a surface of the wound dressing furthest from a wound while a different surface (i.e. a different layer of the non-woven mat) can comprise up to 100% hydrophilic polymer and be on the surface closest to the wound [0038, 0048]. The hydrophilic polymer can be polyurethane [0039]. The transition from one type of polymer to another (elastomeric to hydrophilic) can be gradual [0038] and can be achieved by layering the fibers [0049]. The hydrophilic component of the mat is able to absorb water and expand, thereby surrounding the adhesive component and keeping it from adhering to the surface of the wound [0039, 0043].

That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR at 1741. The Court emphasized that “[a] Id. at 1742.
Consistent with this reasoning, it would have been obvious to have selected various combinations of hydrophilic and hydrophobic polymers and actives from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.” Thus, it would have been obvious to prepare a multi-layer dry wound dressing assembly comprising layer formed from electrospun fibers. The electrospun fibers can be a mixture of chitosan/PEO (hydrophilic/hydrophobic polymer) and can further include silver nanoparticles as an antimicrobial agent. The fibers are formed from a homogeneous mixture of the polymers prior to electrospinning.
Regarding the selection of polymers, polyurethane is taught as being a suitable alternative to chitosan, thus substitution would have been obvious. Generally, it is prima facie obvious to substitute one equivalent component or process for another, each of which is taught by the prior art to be useful for the same purpose (see MPEP 2144.06). Thus, it would have been obvious to use a 9:1 mixture of polyurethane to PEO as the solution for electrospinning.
Moreover, it would have been obvious to modify the layers of Pepper based on the teachings of Smith, wherein it is taught that a gradual layering of electrospun fiber mats wherein the layer closest to the wound has the largest (up to 100%) proportion of hydrophilic polymer is beneficial. The reasoning being that the hydrophilic polymer swells upon contact with fluid from the wound and prevents the adhesive portion of the dressing from adhering to the wound. Therefore, it would have been obvious to prepare 
Regarding the release layer, Pepper teaches a release layer on one side of the wound dressing however duplication of parts is obvious, thus it would have been obvious to include a second release layer on the opposite side (see MPEP 2144.04 VI(B)). 
Regarding the wound healing agent, silver is taught as being incorporated into the fibers in amounts of 100 ppm and 300 ppm, which equate to 0.01% and 0.03%. Silver is recognized for its antimicrobial properties [0229] thus it would have been obvious to include a large concentration of silver to achieve a greater antimicrobial effect. That being said and in lieu of objective evidence of unexpected results, the amount of silver can be viewed as a variable which achieves the recognized result of adjusting the strength of the antimicrobial effect. The optimum or workable range of antimicrobial agent can be accordingly characterized as routine optimization and experimentation (see MPEP 2144.05 (II)B). “[Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 276 (CCPA 1980). Applicants provide no evidence of any secondary consideration such as unexpected results that would render the optimized amounts of silver nonobvious.
Regarding instant claim 14, it is noted that the silver agent is incorporated into the electrospun fibers which can comprise chitosan chains, another known antimicrobial agent. Therefore, the dry wound-healing agent is necessarily linked to or contained in a 
Claims 1, 3-4, 8-12, and 14 are obvious in view of the above prior art.

Claims 1-4 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pepper et al. (US 2011/0111012) in view of Smith et al. (US 2006/0153904) in view of Gann et al. (US 2018/0214597).
See above for a description of claims 1, 3-4, 8-12, and 14. In claim 2, the dry wound healing agent is narrowed. Claim 13 requires the dry wound-healing agent to include a vitamin in from 5-10 wt%.
Pepper and Smith, as applied supra, are herein applied in their entirety for their teachings of a layered wound covering comprising layers made of electrospun polymer fibers that can further comprise an antimicrobial agent such as silver nanoparticles.
Pepper does not teach wherein a vitamin is the dry wound healing agent.
Gann teaches an absorbent system for wound care having a liquid-absorbing, wound-contacting lower layer (abstract). The lower layer is taught as optionally comprising antimicrobials to promote wound healing such as silver nanoparticles [0013, 0042] or an agent to promote wound healing such as vitamin C [0014, 0042]. Gann is not specific as to how much wound healing agent is necessary but teaches that excipients can be included in about 5% [0045].
It would have been prima facie obvious to prepare the wound covering of Pepper and Smith and further include vitamin C (in about 5%) in the layers based on the teachings of Gann which provide motivation for including vitamin C in wound dressings .

Response to Arguments
Applicant's arguments filed 13 December 2021 have been fully considered but they are not persuasive. The Applicant filed an Appeal Brief and, as a result of said brief, the previous rejection has been withdrawn and prosecution was reopened with a new grounds of rejection. Arguments against the previously applied prior art of Pham are considered moot and will not be further addressed.
The Applicant argues, on pages 13-14 of their Appeal Brief, that Smith is directed towards non-woven fiber assembly comprising one or more fibers, not layers, and further comprising adhesive and elastomeric components. The Applicant argues that Smith does not teach at least two layers of wound covering members or an electrospun fiber made of hydrophilic polymer, hydrophobic polymer, and dry wound-healing agent. The Applicant further argues that the fibers of Smith are not capable of adhering to the wet surface of a wound.
In response, Pepper is applied for its teachings of a multi-layered wound covering wherein each layer is comprised of electrospun polymer solutions further comprising antimicrobial agents. Smith, although towards a non-woven material, is applied for its teachings of the benefits of assembling the wound covering in an ordered way. Smith teaches gradually increasing the hydrophilic portion of the layers which results in the hydrophilic component of the covering to be able to absorb water and expand, thereby surrounding the adhesive component and keeping it from adhering to 

The Applicant argues that in Smith when the mat is in contact with the user’s skin, the mat does not contact the wet wound. The Applicant argues that modifying Smith will render it inoperable for its purposes as originally intended.
In response, the layering of Smith is taught transitioning from one polymer to another gradually. The hydrophilic component serves to keep the adhesive from adhering to the wound [0039] but the dressing, a whole, does contact the wound [0041] and does deliver drugs to the wound [0034]. That being said, the teachings of Smith are applied to Pepper in order to modify Pepper. Adjusting the hydrophilic content of the layers of Pepper would not render it inoperable but would provide the benefits as taught by Smith by doing so.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613